UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8553


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARL EDWARD BENNETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:04-cr-00657-JFA-2)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Edward Bennett, Appellant Pro Se. Christopher Todd Hagins,
SOUTH   CAROLINA  LAW   ENFORCEMENT DIVISION,  Columbia,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carl Edward Bennett appeals from the district court’s

order denying his motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        See United States v. Bennett, No. 0:04-

cr-00657-JFA-2 (D.S.C. Nov. 21, 2008).           We dispense with oral

argument   as   the   facts   and   legal   contentions   are   adequately

addressed in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                     2